FILED
                            NOT FOR PUBLICATION                              JUN 03 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JORGE PARADA-QUINTANILLA,                        No. 09-71883

              Petitioner,                        Agency No. A096-226-527

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **
                              San Francisco, California

Before: CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jorge Parada-Quintanilla, a native and citizen of El Salvador, petitions pro se

for review of the decision of the Board of Immigration Appeals dismissing his

appeal from the immigration judge’s denial of his applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We reject petitioner’s claim that he is eligible for asylum based on his

membership in a particular social group, namely, young El Salvadoran males who

resist efforts by gangs to recruit them. See Santos-Lemus v. Mukasey, 542 F.3d
738, 745-46 (9th Cir. 2008) ( rejecting as a particular social group”young men in

El Salvador resisting gang violence”); Ramos-Lopez v. Holder, 563 F.3d 855, 860-

62 (9th Cir. 2009) (rejecting as a particular social group “young Honduran men

who have been recruited by a [gang], but who refuse to join”). Because petitioner

failed to demonstrate he was persecuted on account of a protected ground, we deny

the petition as to his asylum and withholding of removal claims. See Barrios v.

Holder, 581 F.3d 849, 856 (9th Cir. 2009). We also reject petitioner’s claim that

the IJ failed to properly consider his CAT claim because the BIA did consider the

claim de novo, and denied the CAT claim.

      PETITION FOR REVIEW DENIED.




                                          2                                      09-71883